Citation Nr: 0109997	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 
1999 for a 100 percent evaluation for post-traumatic stress 
disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, evaluated as 30 percent disabling prior to 
November 6, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1967 to 
January 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1996 and November 1999 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  It was not factually ascertainable that the appellant was 
demonstrably unable to retain employment until the conclusion 
of the appellant's admission to the VA Medical Center in 
October 1999.

2.  Post-traumatic stress disorder was manifested by 
considerable industrial impairment as evidenced by the 
appellant's administrative suspensions from his employment 
prior to November 6, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
1, 1999 for a 100 percent rating for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 5110§ b)(2) (West 
1991); 38 C.F.R. §§ 3.400(o)(2); 4.130, Diagnostic Code 9411 
(2000).

2.  Post-traumatic stress disorder was 50 percent disabling 
prior to November 1, 1996.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for schizophrenia, paranoid type was 
established in an October 1988 Board decision.  The RO 
assigned a 30 percent evaluation from January 19, 1985 in a 
November 1988 rating decision.  A determination on a claim by 
the agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2000).  There was no appeal of the November 1988 
rating decision and it is final.

In a document received on September 10, 1996, the appellant 
mentioned a post-traumatic stress disorder diagnosis and 
identified sources for medical records.  In November 1996, 
the RO issued a rating decision based on that September 1996 
document, that confirmed and continued the 30 percent 
evaluation and recharacterized the disability as post-
traumatic stress disorder with a history of schizophrenia.  
An appeal was perfected from that decision, in which the 
appellant argued that a 100 percent evaluation was warranted.  
In February 1999, the Board issued a Remand in order for the 
RO to consider a change in the schedule for rating mental 
disorders.  

This appeal also encompasses a November 1999 rating decision 
that increased the evaluation for post-traumatic stress 
disorder to 70 percent from the date of the change in the 
rating criteria (November 6, 1996), and also increased the 
evaluation to 100 percent from October 1, 1999 which was the 
first day of the month after the end of a temporary total 
rating due to hospitalization pursuant to 38 C.F.R. § 4.29 
(2000).  The RO indicated that this rating decision 
represented a complete grant of the benefits sought on 
appeal.  Thereafter, the appellant perfected an appeal from 
the November 1999 rating decision, arguing that the 100 
percent evaluation for post-traumatic stress disorder was 
warranted back to January 1985 when service connection was 
first granted.  

In the course of clarifying the issues before it, the Board 
points out that an appeal was perfected from the November 
1996 rating decision.  The November 1999 rating decision did 
not constitute a complete grant of the benefits sought on 
appeal.  On a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  Such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
appellant perfected an appeal from the November 1996 rating 
decision and the maximum benefits were not awarded prior to 
October 1999.  A separate appeal was also perfected from the 
November 1999 rating decision.  

A careful examination of the appellant's contentions reveals 
that the appellant has not argued that he is entitled to 
earlier effective dates for the assigned evaluations, rather, 
he has argued that he is entitled to a 100 percent evaluation 
back to January 19, 1985 which was when service connection 
was awarded.  Accordingly, it is for the Board to consider 
whether the appellant is entitled to a 100 percent evaluation 
prior to October 1, 1999.  After October 1, 1999 a 100 
percent evaluation is in effect and no other issues have been 
perfected for appellate consideration.  A discussion of 
whether symptomatology associated with a 100 percent 
evaluation was factually ascertainable prior to October 1999 
necessarily decides whether an evaluation higher than 70 
percent is warranted, as it is the next higher evaluation.  
Thus, the remaining issue is whether the appellant is 
entitled to a rating higher than 30 percent prior to November 
6, 1996.

The appellant contends that his post-traumatic stress 
disorder was severe enough to warrant a 100 percent 
evaluation back to January 19, 1985 when service connection 
for a psychiatric disorder was first granted.  He contends 
that the medical records reflected the seriousness of his 
disability.  In response to these contentions, the Board 
first points out that the issue of the evaluation assigned 
when the RO effectuated the Board's October 1988 decision is 
not before the Board at this time, as no appeal was perfected 
from the RO's November 1988 rating decision.  The issues 
decided in the November 1988 rating decision, those being the 
assignment of a 30 percent evaluation for schizophrenia from 
January 19, 1985, are final.  The Board does not have 
jurisdiction to consider the issues decided in the November 
1988 rating decision and therefore the assignment of an 
effective date back to January 1985 is not possible. 

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statements of the Case issued 
during the pendency of the appeals, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims for an increased rating.  The appellant and his 
representative were given the law and regulations that 
governed his appeal.  Service medical records were obtained 
and associated with the claims folder.  The appellant 
identified sources of medical records from four VA Medical 
Center sources: Birmingham, Tuscaloosa, Montgomery and 
Cleveland.  Available treatment records from Birmingham, 
Tuscaloosa, and Montgomery were obtained.  The RO requested 
records from the VA Medical Center in Cleveland in 1988, 1996 
and 1999 and received definitive responses on all occasions 
that there were no records on file.  Therefore we hold that 
the RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Based on repeated 
responses from the Cleveland VA Medical Center, the Board 
finds that it is reasonably certain that these records do not 
exist and further efforts to obtain these records would be 
futile.  Furthermore, the appellant has indicated that he 
received treatment there between 1984-1985, which would be a 
period of little probative value in the Board's consideration 
of this appeal.  VA examinations were conducted in August 
1996 and March 1999 and a copy of the reports associated with 
the file.  Furthermore, there is no indication from the 
appellant or the representative that there is additional 
outstanding evidence not already discussed which would be 
relevant to this claim.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2000).  The earliest effective date for an award of 
disability compensation based on an increased evaluation is 
that date as of which is factually ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(1) and (2) (2000); see 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Having determined that September 10, 1996 is the date of 
receipt of claim for purposes of assigning an effective date, 
the Board was obliged to review all of the evidence of record 
from the preceding year to determine whether an ascertainable 
increase in disability occurred sufficient to warrant 
entitlement to an increased (in this case 100 percent) 
rating.  38 U.S.C.A. 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2000); Hazan v. Gober, 10 Vet. App. 511, 518 
(1997).  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9411 for post-traumatic 
stress disorder.  This appeal is based in part on a September 
1996 rating decision.  The criteria for evaluating mental 
disorders changed in November 1996.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110.  The pre-November 1996 
criteria and the applicable ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent , 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere  with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The effective date of an award based upon a new regulation 
cannot be prior to the effect date of the act or 
administrative issue.  See Green v. Brown, 10 Vet. App. 111, 
117 (1997).  If the amended regulation is more favorable to 
the appellant, an increased rating based on a favorable 
change in the regulation can be retroactive to but no earlier 
than the effective date of the change.  In other words, for 
increased ratings based on the implementation of new 
criteria, the effective date of the increased evaluation 
cannot precede the effective date of the new criteria.  The 
Board is to apply the prior version of the regulation to rate 
the veteran's disability for any period preceding the 
effective date of the amendment.  See VAOPGPREC 3-2000 (April 
10, 2000).

Comparing the pre-November 1996 criteria to the post-November 
1996 criteria, the Board believes that neither one is more 
favorable to the appellant than the other.  Because the RO 
considered the veteran's disability under both criteria 
(although on separate occasions), a Bernard issue is not 
raised by the Board's consideration of both criteria in this 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993)

VA Medical Center records from September 1995 indicated his 
post-traumatic stress disorder was stable.  In November 1995 
he was seen for medications and supportive therapy.  He had a 
depressed affect, lack of interest in activities and 
difficulty accomplishing ordinary tasks.  In May 1996 he 
seemed to be doing well.  There was less stress at work and 
he was studying towards his next promotion.  He had some 
problems controlling his irritability in dealing with his 7-
year-old son.  On May 20, 1996, he was seen at his urgent 
request, and reported an incident at work when a coworker 
slammed a door close to his head, he believed deliberately 
and maliciously.  This resulted in an extreme startle 
reaction and apparent flashback.  The appellant came very 
close to attacking the coworker before he regained control 
and orientation.  He described his feelings as, ". . . a 
need to kill him."  In June 1996, he reported that he had 
been placed on administrative leave pending a second opinion 
regarding his fitness to return to duty as a firefighter.  He 
reported that concerns had been expressed regarding his 
potential to harm someone.  

A VA examination was conducted in August 1996.  The appellant 
was well known to the examiner as he had treated his mental 
illness for many years, and his recent medical records were 
available to the examiner.  The appellant had done reasonably 
well with therapy and medications, with stable employment as 
a fireman and completion of a degree in fire science.  His 
course of therapy had been rocky at times, especially during 
periods of serious life stressors.  It had been necessary for 
him to take several days medical leave to regain control of 
his violent impulses after the door incident at work.  His 
social relationships remained quite limited.  He had chronic 
guardedness and isolation with accompanied paranoid ideation 
at times, which sometimes approached delusional severity.  He 
maintained a good marital relationship and an affectionate 
relationship with his children.  His current Global 
Assessment of Functioning score was about 55.  On mental 
status examination he was neatly and appropriately dressed.  
He arrived for his appointment on time.  His speech was 
logical, coherent, and well structured.  His affect was 
mildly anxious but otherwise appropriate.  There was no 
significant depression.  He reported some paranoid ideation 
but no psychotic delusional material or loosening of 
associations.  There was no other evidence of psychosis.  He 
was fully oriented.  His memory was fully intact.  He handled 
simple mental tasks and calculations adequately.  His 
judgment seemed good in most areas and he had considerable 
insight into his mental illness.

In October 1996, he admitted to increased worry over the 
psychologist's evaluation for his return to work.  He was 
getting along better with his wife and children.  In October 
1997, work was going well but he had continued concerns about 
discrimination he perceived on the job.  He was having much 
difficulty in relating to his wife who was increasingly 
irritable related to her job stresses.  His Global Assessment 
of Functioning score was 55.  In June 1998, there were 
concerns regarding his violent and suicidal ideation.  He 
recently had an altercation with a VA security guard 
regarding his failure to move his car from a loading zone.  
He had been having angry feelings towards his wife and was 
finding it hard to tolerate the noise and activity of his 
children.  He had recently enjoyed a trip alone.  He reported 
frequent suicidal ideation with feelings of dissatisfaction 
with his life and failure to establish comfortable, close 
relationships.  He was very worried about his irritability 
and explosiveness.  He was looking for a trailer to put in 
the woods to create a place to get away.  There was no 
specific stressor to account for the increase in symptoms.  
His Global Assessment of Functioning score was 45.  

In January 1999 he reported suicidal ideation.  Two weeks 
prior he had been laid off from his job as a firefighter.  He 
had an altercation with a woman who almost ran him over as he 
was walking from the fire truck.  She reported him to his 
fire chief.  He had a disciplinary hearing, which resulted in 
an 8-shift suspension and then 1-year probation.  He entered 
a 6-week intensive day hospital post-traumatic stress 
disorder program in March 1999 for treatment of a crisis with 
suicidal and homicidal ideations with intent.  The discharge 
summary indicated that the appellant did not report a change 
in symptomatology at the conclusion of the program, and still 
felt desperate, angry, hyperaroused and labile.  Final 
psychological testing when compared to admission testing 
revealed that his scores on anxiety, depression, and 
hopelessness remained in the same ranges.  He was not 
considered to be an acute danger to himself at discharge.  
His post-traumatic stress disorder was described as severe, 
and the symptomatology associated with his post-traumatic 
stress disorder had an impact on all aspects of his life, 
particularly in family interactions and financial stressors 
related to his inability to maintain the functional 
interpersonal interactions necessary for consistent gainful 
employment.  His Global Assessment of Functioning on 
admission was 45 and for the past year had been 55.

A vocational rehabilitation assessment was conducted in April 
1999.  During his evaluation he exhibited impaired 
concentration but was oriented in all four spheres.  His 
recent memory was somewhat erratic and he exhibited some 
problems carrying out instructions.  Although he could 
process some math computations in his head, in general he 
exhibited a marked impairment in processing new information 
especially when it was unexpected.  Although his speech was 
normal, his thinking was somewhat fragmented.  He had a long 
history of difficulty interacting with people at work, 
friends and family.  His complete inability to cope with the 
stress and pressures of competitive employment had led to a 
deteriorating work performance for the last many years of his 
employment.  He was extremely impaired in responding 
appropriately to supervision and to co-workers.  He was 
moderately impaired in following directions and completing 
tasks in a timely manner.  Because of the severity, 
chronicity, permanent and total nature of his disability, he 
was not feasible for any vocational rehabilitation program.  

In May 1999, he continued to express an immense amount of 
anger regarding his place of employment and did not feel he 
could meet with his employer the next day because of his lack 
of emotional control.  

In August 1999, he presented to the post-traumatic stress 
disorder walk-in clinic and reported severe depression and 
poor functioning.  He was admitted to the hospital for 
stabilization.  He remained isolative and guarded, but did 
not show overt suicidal or homicidal ideation.  The treatment 
team noted that his ongoing severe psychiatric symptoms did 
not present a favorable prognosis for his return to work.  On 
medication, his paranoia, hyperarousal and hostility were 
much decreased but even so, he could not function in any work 
or work-like setting.  Off medications, he was not safe to 
himself or others.  Psychiatric testing revealed a high level 
of emotional distress with marked anger, severely disturbed 
thinking, depression, paranoid characteristics, and 
disturbances in reality contact.  At discharge he was 
considered totally unemployable on the basis of his chronic 
psychiatric symptoms including both paranoid schizophrenia 
and post-traumatic stress disorder.  The symptoms impacted 
all aspects to his life, and particularly his ability to 
maintain the functional interpersonal interactions necessary 
for consistent gainful employment.

His team leader wrote a letter in October 1999 that indicated 
treatment with group and individual therapy since 1993.  His 
mental status was alert and cooperative.  His eye contact was 
good.  His affect and mood were usually within the normal 
range.  This thought processes were goal directed without a 
fundamental thought disorder.  His motor function was normal 
and he was oriented in all four spheres.

100 Percent evaluation prior to October 1, 1999.

In this regard, the Board notes that the record does contain 
evidence reflecting an ascertainable increase in disability 
sufficient to warrant entitlement to the 100 percent 
evaluation, and this was first documented during the August 
1999 VA Medical Center admission where the appellant was 
advised by his treatment team not to return to work, found to 
be totally unemployable, and said to be accepting of this 
limitation.  However, the RO recognized this increase in 
disability and has assigned an effective date for the 100 
percent evaluation from the conclusion of this 
hospitalization.  The Board concurs.  

The Board notes that as early as March 1999, examiners had 
offered an opinion that his post-traumatic stress disorder 
was severe and he was unable to maintain the functional 
interpersonal interactions necessary for consistent, gainful 
employment.  However, the fact remains that the appellant was 
employed during this period.  His continued employment 
precludes the assignment of an effective date earlier than 
that which has been assigned for the 100 percent evaluation.  
The assignment of the 70 percent evaluation contemplates and 
compensates the appellant for the serious occupational 
impairment reflected in the evidence prior to October 1999.  
Likewise, in light of his continued employment, the 
preponderance of the evidence is against an evaluation higher 
than 70 percent from November 6, 1996.

The Board's conclusion is further supported by the Global 
Assessment of Functioning scores which were reported during 
the pendency of the appeal.  Although the Global Assessment 
of Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  Prior to the August to October 1999 admission, the 
scores reported were between 45-55.  These scores are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) to 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

It was not until the August 1999 admission was his Global 
Assessment of Functioning score 40, which is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  This represents an ascertainable 
increase in his disability.


Increased rating prior to November 6, 1996.

The evidence supports a 50 percent evaluation for post-
traumatic stress disorder prior to November 6, 1996 under the 
old criteria as considerable industrial impairment was 
demonstrated.  Although the appellant was employed, he came 
close to attacking a co-worker in May 1996 and in June 1996 
had been place on administrative leave.  Considerable 
impairment in his ability to maintain effective or favorable 
relationships with people was also demonstrated in his 
problems with his co-workers.  We note also that August 1996 
examiner opined that his social relationships remained quite 
limited.

A higher evaluation was not warranted as severe impairment in 
his ability to retain employment was not demonstrated as he 
had periods of record during this time when work was going 
well.  Neither was severe impairment in his ability to 
maintain effective or favorable relationships with people 
demonstrated as he remained married and at home, and at times 
during this period reported that he was getting along with 
his wife and children.  We find that during the period in 
question that his disability picture more nearly approximated 
the 50 percent evaluation.  The Global Assessment of 
Functioning score of 55 reported in August 1996 supports the 
Board's conclusions, as this score is indicative of moderate 
symptoms.  


ORDER

An effective date earlier than October 1, 1999 for a grant of 
a 100 percent evaluation for service connected post-traumatic 
stress disorder is denied.  A 50 percent evaluation for post-
traumatic stress disorder is granted, subject to the 
controlling regulations applicable to the payment of monetary 
awards.  



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

